TAFT, Circuit Judge.
These cases present the same question which arose in the case of Louisville Banking Co. v. Same Defendants (already decided) 88 Fed. 988. The suit against the city of Louisville relates to the taxes under the revenue act of 1892 for the years 1893 and 1894, and the suit against Stone and others and the city of Louisville relates to the taxes for 1895, 1896, 1897, and 1898. In the prohibition suit brought by the Third National Bank against the judge of the police court, to which the city of Louisville became a party on appeal, it was held by the court of appeals of Kentucky (31 S. W. 1013) that the Third National Bank, by its formal acceptance of the provisions of the Hewitt act, had acquired a contract right, irrevocable by the state, exempting it from all taxes except those provided under the Hewitt act, and that the license tax imposed by the city of Louisville under a statute of the state was therefore a violation of the contract, and void under the constitution of the United States. The demurrers to the bills are therefore overruled, and the motions for preliminary injunction against the defendants are granted.